UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

NOV

-

6 2001

Mr. Ed Kapel
Interim Director
Office for Exceptional Children
Ohio Department of Education
25 Front Street
Columbus, Ohio 43215-4183
Dear Mr. Kapel:
The Office of Special Education Programs (OSEP) received a letter of complaint from
dated December 28, 2000 concerning formal complaints she
filed with the Ohio Department of Education, Office for Exceptional Children (ODE)
against the S c h o o l
District and S
c
h
o
o
l
District. In her l e t t e r ,
alleges that ODE did not follow the complaint
procedures under the Individual with Disabilities Education Act, Part B at 34 CFR
§300.661. f i l e d
her complaint against the
School District
on May 10, 2000, and ODE completed its investigation and issued its written decision on
February 6, 2001, 203 days beyond the 60-day timeline. On September 5, 2000,
S c h o o l filed a complaint with ODE against the
District (enclosed). To date, this complaint has not been resolved.
Since February 6, 2001, OSEP has had frequent communications with ODE, including an
onsite meeting with ODE staff, concerning ODE's resolution o
f
complaint against the
School District. Throughout
this period, ODE informed OSEP that it was working with t
o
resolve
her complaint and assured us that a written decision would be issued pending guidance
from ODE's legal division, in our most recent communications with your Office, and in
correspondence from the complainant, OSEP was informed that h
a
s
never received a written decision on her complaint against the
S c h o o l
District for refusing to conduct an initial evaluation of
under
34 CFR §300.320.
While OSEP acknowledges ODE's work with the parties to the complaint on behalf of
ODE is still responsible to resolve this complaint in
accordance with the complaint requirements in the regulations applicable to Part B at 34
CFR §§300.660-300.662. Consistent with these regulations, your agency, among other
duties, should have done all of the following within 60 calendar days of receiving this
complaint:

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Mr. Ed Kapel

Conducted an independent on-site investigation if your agency determined such
an investigation was necessary;
Given the complainant the opportunity to submit additional information, either
orally or in writing, about the allegations in the complaint;
Reviewed all relevant information and made an independent determination as to
whether the public agency was violating a requirement of Part B; and
Issued a written decision to the complainant that addresses each allegation in the
complaint and contains findings of fact, conclusions, and the reasons for your
agency's final decision.
We are extremely concerned that over a year after the complaint was filed, your Office
has not issued a decision as required under Federal law. Therefore, we are requesting
that you resolve this on an expedited basis and that you send a copy of your agency's final
decision within 30 days of your receipt of this letter to a
n
d
Ms. Margaret Romer of my staff at:
Ms. Margaret Romer
U.S. Department of Education
Office of Special Education Programs
Room 3614, Switzer Building
330 C Street S.W.
Washington, D.C. 20202-2640
Thank you for your prompt attention to this matter.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
Enclosure

